Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  improper grammar “on an a front side…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the free end sections".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2011/0155613 (Koenig et al. hereinafter) in view of US Patent No. 6,398,033 (Wu et al. hereinafter).
In re claim 1, with reference to Figs. 1-10, Koenig et al. discloses: A storage device, with at least one storage container (1) which comprises a container housing (6) which on an upper side (7) which is orientated in a height direction comprises an upper handle (72).
Koenig et al. fails to disclose wherein on a front side which is orientated at right angles to the height direction comprises a front handle which is pivotably mounted about a pivot axis, wherein the front handle in the course of a pivoting movement is selectively pivotable into a position of non-use pivoted onto the container housing at the front or into a position of use pivoted away from the container housing and projecting to the front, and wherein in that the storage container comprises a front arresting device which is assigned to the front handle and is designed for the non-pivotable releasable arresting of the front handle in its position of non-use.
However, with reference to Figs. 1-4, Wu et al. discloses a container with a front side (10) wherein on the front side which is orientated at right angles to a height direction (upwards in Fig. 1) comprises a front handle (2) which is pivotably mounted about a pivot axis, wherein the front handle in the course of a pivoting movement is selectively pivotable into a position of non-use (see Figs. 1 and 4) pivoted onto the container housing at the front or into a position of use pivoted away from the container housing (see fig. 5) and projecting to the front, and wherein in that the storage container comprises a front arresting device (321) which is assigned to the front handle and is designed for the non-pivotable releasable arresting of the front handle in its position of non-use (See Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the lockable pivoting handle of Wu et al. by attaching it to the front wall of Koenig et al. for the predictable purposes of facilitating manipulation and transport of the container while retaining the ability to closely stack laterally adjacent containers in a small space (Wu et al., column 3, lines 23-48).
In re claim 2, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the front arresting device (321) is designed in a manner such that given the pivoting of the front handle out of the position of use into the position of non-use, caused by a manual introduction of force, it automatically gets into an active operating state non-pivotably arresting the front handle (Wu et al. column 3, lines 36-42).
In re claim 3, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the front arresting device is designed in a manner such that given the pivoting of the front handle out of the position of non-use in the direction of the position of use (see Fig. 5), caused by a manual introduction of force, it automatically gets into an inactive operating state (i.e. 321 not engaged with 222) no longer arresting the front handle (see Wu et al. Fig. 4, note that when handle is between use states, the arresting device 321 is not arresting the handle).
In re claim 4, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the front arresting device is designed as a latching device which, given the pivoting of the front handle which is caused by a manual introduction of force, with a snap effect automatically latches in or automatically latches out depending on the pivoting direction (see Wu et al. Figs. 4 and 5).
In re claim 5, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the front arresting device comprises at least one front arresting unit (32) which comprises a first arresting element 
In re claim 6, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the first arresting element is designed as an arresting projection (321) and the second arresting element (222) as an arresting deepening (see Fig. 5).
In re claim 7, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the front arresting projection comprises two front arresting units (both elements 321, see Fig. 2) which are distanced to one another in the axis direction of the pivot axis of the pivoting movement.
In re claim 8, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the front handle is pivotably mounted on the container housing by way of at least one pivot bearing device (21) which defines the pivot axis (See Figs. 4 and 5).
In re claim 9, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the front arresting device (32) is arranged distanced to the at least one pivot bearing device (21) in a direction which is at right angles to the pivot axis of the front handle (see Fig. 5).
In re claim 10, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the pivotable front handle is designed as an at least essentially U-shaped bow grip and comprises two grip limbs which are connected to one another by way of a connection web (see Fig. 2 below), around which a hand can grip, wherein in the region of [the] free end sections of the grip limbs which are opposite to the connection web the front handle is pivotably mounted on the container housing via a pivot bearing device (21).

[AltContent: textbox (Connection Web)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Grip Limb)][AltContent: textbox (Grip Limb)][AltContent: arrow]
    PNG
    media_image1.png
    672
    599
    media_image1.png
    Greyscale

In re claim 11, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the front arresting device, considered in the position of non-use of the front handle, is arranged in the region of the connection web (i.e. 32 is in the region of the connection web in regards to the handle structure/cavity relative to the remainder of sidewall 10).
In re claim 12, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein each pivot bearing device (21/33) comprises a first bearing element (33) which is arranged on the container housing and a second bearing element (21) which is arranged on one of the grip limbs of the front handle (see Fig. 2 above), said bearing elements being inserted into one another in the axis direction of the pivot axis and being rotatable relative to one another with respect to the pivot axis (see Figs. 4 and 5), wherein a securing device (31) which assumes an active state at least on the position of use of the front handle is assigned to the free end section of each grip limb (See Fig. 2), by way of which securing device in its active state the assigned grip limb is supportable with respect to the container housing in the axis direction of the pivot axis, in order to prevent a mutual approach of the two grip limbs which would permit a release from one another of the bearing elements which are inserted into one another (see fig. 2, walls 31 prevent inwards motion of free ends, i.e. at 21, to approach one another).
In re claim 13, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the two bearing elements of each pivot bearing device on assembly of the front handle are inserted into one another by way of a latching procedure which is entailed by an elastic bending of the front handle amid a mutual approach of the two grip limbs, wherein each securing device in at least one other pivoting position of the front handle which differs from the position of use assumes an inactive state, in which it releases the grip limb which is assigned to it, in order to permit a relative movement between the two grip limbs directed toward Page 
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the handle, does not depend on its method of production, i.e. elastic bending of the limbs to arrive at an assembled state. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re claim 14, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the inactive state of the securing devices (31) is present at least in the region of the position of non-use of the front handle (i.e. in the unassembled state of Fig. 2, which is considered “in the region of the position of non-use, devices 31 are considered inactive in preventing approach of the limbs).
In re claim 15, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the container housing comprises a housing wall (10) and on its front side at the outside in the housing wall is provided with a front wall deepening (formed by element 3 of Wu et al. which is considered part of the housing wall as opposed to the handle 2 itself), in which the front handle is pivotably mounted, wherein the front handle in its position of non-use is received in the front wall deepening (i.e. substantially covered by element 3, see Fig. 5) 
In re claim 16, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the upper handle (72) is likewise pivotably mounted on the container housing, wherein, in the course of a pivoting movement, it is selectively pivotable into a position of non-use pivoted onto the container housing at the top (see Koenig et al. Fig. 1) or into a position of use pivoted away from the container housing and projecting upwards (see Koenig et al. Fig. 6 and paragraph 0114).
In re claim 17, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention except wherein the storage container comprises an upper arresting device which is expediently designed as a latching device and which is assigned to the upper handle for the releasable arresting of the upper handle in its position of non-use.
However, Wu et al. discloses an arresting device (32) as a latching device which is assigned to a handle for releasable arresting of the handle (2) in its position of non-use.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the upper handle of Koenig et al. to have included the arresting features of Wu et al. for the purposes of preventing inadvertent deployment of the upper handle during stacking with like container elements.

In re claim 18, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the upper arresting device is designed in the same manner as the front arresting device (As in re claim 17 above).
In re claim 19, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the container housing comprises a housing wall which on the upper side at the outside is provided with an upper wall deepening (48), in which the upper handle (72) is pivotably mounted, wherein the upper handle (72) in the position of non-use (see Koenig et al. Fig. 1) is received in the upper wall deepening in a completely sunk manner and in its position of use projects upwards out of the upper wall deepening (see Koenig et al. Fig. 6).
In re claim 20, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the container housing has a box-like housing lower part (7) which on an upper side which faces upwards in the height direction comprises an access opening (12) for a storage space (5) and has a housing lid (8) which is assigned to the access opening and for opening and closing the access opening is pivotably mounted on the housing lower part (See Koenig et al. Fig. 2), wherein the upper handle (72) is arranged at the top at the outside on the housing lid (8) and the front handle is arranged at the outside on a front wall of the housing lower part which projects upwards from a base wall of the housing lower part (see Figs. 1 and 2 of Wu et al.).
In re claim 21, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the storage container on the outside of the container housing comprises a guide device (see Fig. 4,49), via which it 
In re claim 22, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including several storage containers (1) which each on their container housing in the region of the lower side comprise a lower coupling device (49) and in the region of the upper side comprise an upper coupling device (48/54), wherein these two coupling devices are adapted to one another in a manner such that storage containers which are directly stacked onto one another in the height direction (see Koenig et al. Fig. 11), by way of the interaction of the upper coupling device of the respective lower storage container and of the lower coupling device of the respective upper storage container can be releasably coupled to one another in a manner in which they cannot be lifted from one another (Koenig et al. paragraph 0109).
In re claim 23, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the inactive state of the securing devices is present exclusively in the region of the position of non-use of the front handle (i.e. as in the pre-assembled state in fig. 2 which is considered “in the region of non-use).
In re claim 24, with reference to the Figs. noted above, Koenig et al. in view of Wu et al. disclose the claimed invention including wherein the upper arresting device is designed as a latching device (in combination, the elements 321 and 222 are considered latches which arrest upper handle 72).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733